DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 02/01/2021.  	Claims 1-8 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 02/01/2021 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/29/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 07/29/2022 is attached to this office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-8 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This is a concepts involving “generating an order table…”, “shuffling a sort order …”, “determining a generation order…”, and “generating the secret information…according to the determined generation order” as disclosed in claims 1 and 5, represents a mathematical formula. These would be interpreted as being analogous to Obtaining and comparing intangible data (CyberSource) or Organizing and manipulating information through mathematical correlations (Digitech), therefore the limitations describe the abstract idea.
This judicial exception is not integrated into a practical application because the claims merely recite implementation by a generic computing device however provide no application of the mathematical formula.  Further recited elements within independent claims 1 and 5 taken individually do not amount to “significantly more” than just the abstract idea as previously identified above. The dependent claims do not add limitations that meaningfully limit the abstract idea. There are generic computing components (i.e. computing device) claimed in a generic sense to perform the steps so they do not amount to significantly more. The steps not related to the mathematical relationship are generic general-purpose computing elements performing well-understood, routine, conventional activities (i.e. setting and calculating) (see MPEP 2016.05(d)II). Additionally, it is noted that in the prior art put forth below it is shown that performing the operations of the claims is known as being well-understood, routine, conventional activities. Therefore, the claims do not amount to significantly more than the previously defined abstract idea. Some of the evidences of “significantly more” are a) improvement to another technology or field; b) applying judicial exception with or by a “particular machine’; c) transforming particular article/data into different state or thing; d) adding unconventional or non-routine steps, producing useful application; and e) other meaningful limitations beyond generic link to particular technological environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2020/0304305 A1 to Garcia Morchon, (hereinafter, “Morchon”), in view of An, et. al. 2018. "Single Trace Side Channel Analysis on NTRU Implementation" Applied Sciences 8, no. 11: 2014, (hereinafter, “An”).
As per claims 1 and 5, Morchon teaches a method and an apparatus, respectively, for preventing side-channel attack, comprising: 
a memory storing one or more commands; and one or more processors configured to execute the one or more commands (Morchon, para. [0314] “A processor circuit may be implemented in a distributed fashion, e.g., as multiple sub-processor circuits. A storage may be distributed over multiple distributed sub-storages. Part or all of the memory may be an electronic memory, magnetic memory, etc. For example, the storage may have volatile and a non-volatile part. Part of the storage may be read-only. The circuits may also be, FPGA, ASIC or the like.”), wherein the one or more processors perform operations comprising: 
generating an order table which includes a position index value for each bit value of a bit string that is secret information to be generated through a decryption algorithm of an Nth Degree Truncated Polynomial Ring Units (NTRU) LPRime algorithm (Morchon, para. [0088] “The NTRU ring is ƒ(x)=x.sup.n−1 where n is a prime number. Then for a given lattice dimension problem d, we can instantiate the system—for instance—with n=d or n=1. If n=d, then we have a NTRU-RING LWR and if n=1, then we have a LWR scheme. We can also take an input parameter d>n and d being a multiple of prime n such that we have a module-LWR using NTRU-Ring.” And TABLE-US-00001 TABLE 1 “high level KEX protocol description. Note that round(vector, p, q) indicates performing rounding using modules p and q…Initiator Responder Input n and d where n is prime and n is a divisor of d Create matrix A with d/n x d/n entries in Z [x]/f[x] Create secret s containing d/n entries in Z[x]/f(x) Create public-key b = round (A s, p, q) with d/n elements in Zp[x]/f(x), where A s is the product of the matrix A and secret vector s, computed modulo f(x) and modulo q Send (b, A) Create secret r containing d/n elements in Z[x]/f(x) Create public-key u = round (r{circumflex over ( )}t A, p, q) with d/n entries in Zp[x]/f(x) where r{circumflex over ( )}t A is the matrix product of the transposed secret vector r and matrix A, computed modulo f(x) and modulo q Compute raw key rkr=(rAt b) (mod p) containing d/n entries in Zp+x+/f(x), where rAt b is the matrix product of the transposed secret vector r and matrix b, computed modulo f(x) and modulo p Compute helper data (h) from rkr Send (u, h) Compute raw key rki = u s (mod p) containing d/n elements in Zp[x]/f(x), where u s is the product of the public key u and secret vector s, computed modulo f(x) and modulo p Compute final key from h and rki.” And para. [0142] “ In this case, n_bar and m_bar can be equal to 8 so that 4 bits can be obtained from each coefficient for the resulting key matrix in a KEX when n=1. When n=d, then a single bit is required per polynomial coefficient so that the q can be made smaller, and therefore also the p, and therefore also the n. Since a polynomial has n coefficients, then a key of n bits is obtained and n_bar and m_bar only need to be equal to one.”); 
shuffling a sort order of the position index value for the each bit value in the order table based on a random number (Morchon, para. [0214] “A master matrix A.sub.master containing N elements is available in memory, N<k.sup.2. The elements in A.sub.master can be computed from a random seed s by applying a pseudo-random function (PRF) to it. Master matrix A.sub.master is an example of a shared pool. [0215] In an embodiment, the matrix A is partitioned in sets B.sub.i, each set of size N.sub.B≤N. A set can represent, e.g.: [0216] A block in A [0217] A row in A [0218] A column in A [0219] as depicted in FIG. 4.” And para. [0220] “The components in each set B, may be computed by applying a randomized function π.sub.i to A.sub.master, i.e., B.sub.i=π.sub.i(A.sub.master). This randomized function can be a permutation of the entries if the number of elements in A.sub.master and B.sub.i are equal. But it is enough if it picks up elements in A.sub.master in a random way.”); 
determining a generation order for the each bit value according to the sort order of the position index value for the each bit value in the order table (Morchon, para. [0221] “The function π.sub.i could also pick up some elements in A.sub.master and substitute some others by random ones. For example, half of the entries of block B.sub.i are copied from values from A.sub.master_ the others are generated randomly. In yet another embodiment, the function TE.sub.L picks up exactly sufficient entries from A.sub.master and applies a substitution function on each of the entries, the substitution function being a one-to-one function on the set {0,1, . . . , q−1}. The function π.sub.i can also first permute entries, and apply a substitution function on the permuted entries.”); and 
generating the secret information through the decryption algorithm (Morchon, para. [0167] “in order to prevent pre-computation attacks, the public matrix A is not kept constant, but is renewed in a very efficient way to minimize performance degradation due to its re-computation during a handshake. Fourth, functionality for performing rounding, message compression, and decryption is instantiated by means of the same function. This simplifies and optimizes the design. Fifth, the ring version of this proposal relies on the NTRU Ring due to its good performance features.”),
Morchon teaches all the limitations of claims 1 and 5 above, however fails to explicitly teach but An teaches:
wherein the secret information is generated by generating the each bit value according to the determined generation order (An, page 5 – section 3.1, para. 2 “For efficiency, the private key is set as f = pF + 1 and F is divided into three trinary polynomials F = F1 · F2 + F3, F1, F2, and F3 ∈ LF. The advantage of splitting F, is that it lowers the hamming weight of polynomials so that the multiplication could be speed up [13,30]. Consequently, the decryption of NTRU Open Source performs as in Equation (7) considering the order of multiplication.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of An’s single trace side channel analysis on NTRU into Morchon’s cryptographic operations, with a motivation for countermeasures against single trace side channel attacks (An, page 2, Section 1.1).

As per claims 2 and 6, the combination of Morchon and An teach the method of claim 1 and the apparatus of claim 5, respectively, wherein the shuffling comprises: 
generating a random number Ri (here, Ri is an integer satisfying O Ri) for an i-th position index value included in the order table (here, i is the sort order and an integer number satisfying 1 i L-1 and L is a length of the bit string) (Morchon, para. [0271] “In shared matrix 440, the sets are a random selection of entries of shared matrix A. One set is referenced 442. For example, also in this case the set may have a size equal to 1/k times the number of entries in A. For example, set 442 may comprise k entries, e.g., integers. Set 442 may even be a selection of 1/k times the number of coefficients in A. Assigning of coefficients to the sets, e.g., set 442, may be random. A coefficient of a polynomial entry in A may be distributed of one or over more than one set.” And para. [0272] “A selection parameter r.sub.i may for example, select a random index in the shared pool. Next the consecutive string of integers in the shared pool may be assigned to the entries to which function g.sub.i is assigned. A selection function may indicate that a particular pre-determined permutation should first be applied that many times. These may be combined. For example, a random permutation of the entire shared pool may be fixed in the nodes. A first selection parameter r.sub.0 indicates that the fixed permutation should be executed r.sub.0 times, after this r.sub.i may be used for function g.sub.i, e.g., as an index.”), 
selecting a j-th position index value (here j is an integer satisfying O6jii) in the order table based on the i and the random number Ri (Morchon, para. [0220] “The components in each set B, may be computed by applying a randomized function π.sub.i to A.sub.master, i.e., B.sub.i=π.sub.i(A.sub.master). This randomized function can be a permutation of the entries if the number of elements in A.sub.master and B.sub.i are equal. But it is enough if it picks up elements in A.sub.master in a random way.”), and 
swapping the sort orders of the i-th position index value and the j-th position index value in the order table (Morchon, para. [0221] “The function π.sub.i could also pick up some elements in A.sub.master and substitute some others by random ones. For example, half of the entries of block B.sub.i are copied from values from A.sub.master_ the others are generated randomly. In yet another embodiment, the function TE.sub.L picks up exactly sufficient entries from A.sub.master and applies a substitution function on each of the entries, the substitution function being a one-to-one function on the set {0,1, . . . , q−1}. The function π.sub.i can also first permute entries, and apply a substitution function on the permuted entries.”).

As per claims 3 and 7, the combination of Morchon and An teach the method of claim 2 and the apparatus of claim 6, respectively, wherein the generating of the order table comprises generating the order table in which the position index values for the each bit value are arranged according to an order of corresponding positions in the bit string (Morchon, para. [0121] “The same permutation idea can be applied to the computation of the raw key knowing that in both cases the public-key contains d elements in Zp. For n=1, those are in fact d elements in Zp=Zp[x]/x−1. For n=d, those d elements are the coefficients of a polynomial in Zp[x]/x.sup.d−1.” And para. [0122] “For n=1, the d elements of the received public key are processed in the received order, but for the case n=d, the d elements first need to be rearranged to resemble the order of the first row of the matrix that would implement the polynomial evaluation.”).

As per claims 4 and 8, the combination of Morchon and An teach the method of claim 2 and the apparatus of claim 6, respectively, wherein the selecting comprises selecting the j-th position index value based on Equation 1: j=Ri mod (i+1) [Equation 1] (Morchon, para. [0134] “Most of the embodiments in this document are based on the NTRU ring ƒ(x)=x.sup.n−1. However, this polynomial is not irreducible and equals (x−1)(x{circumflex over ( )}(n−1)+x{circumflex over ( )}(n−2)+ . . . +x+1. This makes the RLWE decision problem (b=as+e) easy to solve. Still, finding s remains hard.” And para. [0135] “Literature uses other rings that can be used in the above embodiments. For instance, it is possible to use cyclotomic rings of the form x.sup.n+1 where n is a power of two and q is a prime number and q≡1(mod n). It is also possible to use prime cyclotomic rings of the form ƒ(x)=x.sup.n−1+n.sup.n−2+ . . . +x+1 and q a prime number and q≡1(mod n).” and para. [0250] “Entries in the shared matrix A are selected modulo a first modulus q, modulo a reduction polynomial (ƒ) of degree equal to the structure parameter (n). If n=1, the entries are integers; if n>1, they are polynomials. The first modulus q and the reduction polynomial ƒ are also shared between nodes 110 and node 210, e.g., communicated or predetermined. Shared matrix A is typically a square matrix k×k, e.g., of dimension k. It is not necessary though that A is square. Instead, A can be rectangular. The sizes of the private key matrices are then chosen to be compatible with the sizes of A.”).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200313886 A1 – Lattice-based cryptography for simple power analysis.
US 20180316487 A1 – Security against side-channel attacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437